Exhibit 10.5


 Hague Corp.
7700 S. River Parkway
Tempe, AZ 85284


                      



                                                                                                October
28, 2009
Oceanus Capital LLC
and Steven Posner
10800 Biscayne Boulevard, Suite 350
Miami, Florida 33161


Gentlemen:


 
This letter shall serve to confirm that we have engaged both of you to act as
consultants on behalf of Hague Corp. As consultants, you have introduced us and
have agreed to facilitate Hague’s relationship with Dr. Bob Glass and others and
have arranged meetings with various strategic partners and joint venture
candidates. In consideration of your working each as a consultant to Hague, we
have agreed to issue to Steven Posner Irrevocable Trust u/t/a dated June 17,
1965, 1,000,000 restricted shares of Hague Corp. and to Oceanus Capital LLC,
2,000,000 shares of restricted Common Stock.
 
If the foregoing correctly sets forth our agreement, please acknowledge your
acceptance of this agreement by signing and returning a copy of this agreement
to the undersigned.


This agreement may be executed by the parties hereto in counterpart.  This
agreement and all such counterparts so executed taken together shall be deemed
to constitute one and the same instrument.
 
 

 
Very truly yours,
 
HAGUE CORP.
         
By:
/s/ Stephen Squires      
Stephen Squires
Chief Executive Officer
                 

 

  ACCEPTED AND AGREED:          
 
By:
/s/ Steven Posner       Steven Posner                




  OCEANUS CAPITAL, LLC          
By:
/s/ Richard Chancis      
Richard Chancis
               



 